Citation Nr: 0720338	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-06 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
lumbosacral sprain/strain.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from May to August 1985 and 
from February 2003 to April 2004.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted the veteran's claim for service 
connection for lumbosacral sprain/strain and assigned a 10 
percent rating.  He wants a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

That March 2005 RO decision also denied service connection 
for a lung disorder.  And although the veteran submitted a 
timely notice of disagreement (NOD) concerning that issue, 
and the RO mailed him a statement of the case (SOC) in 
September 2006, he did not then in response submit a timely 
substantive appeal (VA Form 9 or equivalent statement) 
concerning that claim.  So the Board does not have 
jurisdiction to consider that additional issue.  38 C.F.R. 
§§ 20.200, 20.302(b) (2006).

As for his claim that is on appeal, for a higher initial 
rating for his low back disorder, as support for this claim 
the veteran testified at a videoconference hearing before the 
Board in October 2006.


FINDING OF FACT

The medical evidence shows that the veteran's service-
connected lumbosacral sprain/strain has been manifest 
throughout the appeal period by limitation of flexion to no 
less than 70 degrees and combined range of motion of the 
thoracolumbar spine has been at least 170 degrees.  There is 
no medical evidence of any muscle spasm, painful motion, or 
additional functional limitation on use.  




CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for lumbosacral sprain/strain.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5237 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007) (indicating that any deficiency in the VCAA notice, 
concerning any element of the claim, is presumed prejudicial 
and must be rebutted by VA by showing the error is harmless).  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a January 2005 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  No VA or 
private treatment records have been obtained.  Although the 
veteran testified at an October 2006 videoconference hearing 
that he would be providing medical records from his private 
physician, no records have been received.  Further, as 
mentioned, he had a hearing and was provided two VA 
compensation examinations, including to assess the severity 
of his lumbosacral sprain/strain - the dispositive issue.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So, the Board finds that the duty to 
assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in March 2005 - after sending the veteran a VCAA 
letter in January 2005.  Consequently, there was no error in 
the timing of the VCAA notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (indicating that, even in 
situations where the VCAA notice was not sent until after the 
initial adjudication of the claim, the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure the timing 
defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in other 
precedent cases.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007), the Court similarly held that the five 
elements also applied to appeals where the grant of service 
connection, and the assignment of the initial rating an 
effective date occurred after the enactment of the VCAA.  
Those five elements are:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim - including the downstream disability 
rating and effective date elements, and if this did not 
occur, there is a question of whether this is 
prejudicial error.  

In an even more recent decision, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit Court) held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to rebut this presumption 
by showing the error was harmless.  See again Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); see also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  



Here, the record shows the veteran was in fact provided 
notice concerning the remaining downstream element of his 
claim - the proper effective date.  The RO provided the 
requisite information concerning this additional, downstream 
element in the September 2006 SSOC.  Thus, no further notice 
is required in this case and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of his claim at this time.  Mayfield v. 
Nicholson (Mayfield III), No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (requiring that the Board explain why it is not 
prejudicial to the veteran to consider evidence in the first 
instance, that is, without the RO having initially considered 
it).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board also reiterates that the current appeal arose from 
the rating assigned following the initial grant of service 
connection for the residuals of a low back disability.  In 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the Court 
noted the distinction between a claim for an increased rating 
for a service-connected disability and an appeal from the 
initial rating assigned for a disability upon service 
connection.  In the latter situation, the Board must evaluate 
the level of impairment due to the disability throughout the 
entire period since the effective date of the award, 
considering the possibility of assigning a "staged" rating 
to compensate the veteran for times when his disability was 
more severe than at others.

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Lumbosacral strain is rated under Code 5237, using the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The following General Rating Formula for Diseases and 
Injuries of the Spine is to be used for evaluating diseases 
and injuries of the spine under diagnostic codes 5235 to 
5243, unless a disability under Code 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.	20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.	10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The veteran's service medical records indicate he was seen on 
two occasions in January 2004 for complaints of low back pain 
and he was diagnosed as having muscle strain of the lower 
back.  A note dated in April 2004 states he had lumbar pain 
on and off.  

A VA compensation examination was conducted in January 2005.  
The veteran stated he continued to have back pain that he 
rated as 4/10 in severity.  He indicated the pain was not 
aggravated by coughing, sneezing, or urinating, but it was 
aggravated by turning, bending, and twisting movements.  On 
examination, heel, toe, tandem, and regular gait were noted 
to be normal.  The veteran walked without using assistive 
devices and could get on and off the examination table 
without difficulty.  The examiner reported that there was no 
paraspinal muscle spasm and the lumbar spine exhibited normal 
curvature, without deformity.  Active flexion was possible to 
70 degrees, and extension, lateral flexion, and lateral 
rotation were each accomplished to 20 degrees in each 
direction; all motions were noted to be painless.  The 
examiner indicated that there was no change with passive 
range of motion.  There was no objective evidence of painful 
motion, spasm, weakness, or tenderness.  Also, there was no 
additional limitation by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  No abnormal neurological 
clinical findings were noted.  The examiner diagnosed lumbar 
sprain and strain.  Finally, the examiner commented that, 
although the veteran claimed additional limitation during 
flare-ups, there apparently were none during the preceding 12 
months.  X-rays of the lumbosacral spine reportedly revealed 
only minimal disc space narrowing at L4-5 and L5-S1.  

Another VA compensation examination was conducted in May 
2006.  The veteran reported that he had back pain almost 
every other day lasting approximately 10 to 20 minutes.  He 
stated he had missed one day of work in the previous year due 
to his back.  The veteran did not use a crutch, cane, or back 
brace, but used over-the-counter medications as needed.  It 
was noted that the veteran could walk without restriction, 
but that over-exertion caused the pain.  On examination, 
there was tenderness in the right paraspinal muscles, but no 
spasm.  Forward flexion was possible to 90 degrees and 
extension was possible to 10 degrees.  Lateral flexion and 
lateral rotation were each accomplished to 25 degrees in each 
direction.  There was no additional loss of range of motion 
due to pain, fatigue, weakness, or incoordination on 
repetitive use.  No abnormal neurological clinical findings 
were recorded.  The examiner commented that there was no 
significant history of flares.  

The veteran testified at a videoconference hearing before the 
Board in October 2006.  He said he was on his feet walking 
all the time on his job and "it's real painful on the lower 
part of my back."  In addition, he would get back pain when 
he would sit for a long period, and it would sometimes be 
hard for him to get a good night's sleep.  The veteran stated 
that he would be going back to his private doctor for an 
overall physical later that month.  He indicated he would 
submit the report of that visit.  Finally, the veteran 
testified that he had had to take 3-4 days' leave during the 
previous year because of his back.  

Initially, the Board would point out that the veteran 
indicated at his hearing that he had seen a private physician 
regarding his back pain.  The January 2005 VCAA letter 
clearly advised him that he should submit reports of private 
medical treatment or, if necessary, VA would assist him in 
obtaining those records.  However, the veteran has not 
submitted any records of treatment for his back disability, 
including since his personal hearing, nor has he requested 
VA's assistance in obtaining any such records, furnishing the 
name of the provider and the dates of such treatment.  The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  



Reviewing the available evidence, the Board observes that no 
examiner has diagnosed intervertebral disc disease, nor has 
any examiner reported any abnormal neurological clinical 
findings.  Therefore, rating the veteran's service-connected 
back disability on that basis would not be appropriate.  

In addition, although the Board does not question the 
credibility of the veteran's statements or hearing testimony, 
the frequent occurrences of low back pain he has described 
have not been corroborated by the VA examiners and, in fact, 
the examiners apparently observed little if any pain during 
either examination.  

The objective findings noted on the two VA compensation 
examinations indicate that the veteran is able to forward 
flex his thoracolumbar spine to at least 70 degrees - in 
fact, flexion was normal in May 2006 - and that the combined 
range of motion of his thoracolumbar spine was at least 170 
degrees.  No muscle spasm, guarding, deformity, or ankylosis 
was noted by either examiner.  Clearly, even accepting the 
veteran's report of recurrent low back pain, the schedular 
criteria set forth above for more than a 10 percent rating 
have not been met at any time during the appeal period.  

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  
See, too, 38 C.F.R. § 4.59.



Both VA examiners, however, stated there was no additional 
limitation of motion or functional impairment on use.  
Accordingly, the Board finds that a greater rating is not 
warranted pursuant to §§ 4.40, 4.45.  In addition, no 
examiner has diagnosed arthritis and no specific arthritic 
degenerative changes have been reported on x-ray.  Further, 
both VA examiners stated there was no evidence of painful 
motion.  Therefore, a higher rating is not appropriate 
considering the provisions of 38 C.F.R. § 4.59.  

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  Here, though, the 
Board believes the regular schedular standards adequately 
describe and provide for the veteran's disability level.  
There is no indication he has ever been hospitalized for 
treatment of his low back disability since his separation 
from service, much less on a frequent basis.  Neither does 
the record reflect marked interference with employment, 
meaning above and beyond that contemplated by his current 
10 percent schedular rating.  See 38 C.F.R. § 4.1.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

For these reasons and bases, the claim for a higher initial 
rating for the veteran's lumbosacral sprain/strain must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  




ORDER

The claim for an initial rating higher than 10 percent for 
lumbosacral sprain/strain is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


